NO. 12-05-00154-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS

§

IN RE: MICHAEL KENNEDY                         §     ORIGINAL PROCEEDING

§




MEMORANDUM OPINION
            In this original proceeding, relator Michael Kennedy seeks a writ of mandamus against the
Honorable Pam Fletcher, Judge of the 3rd Judicial District Court, Anderson County, Texas.  In his
petition, Kennedy alleges that the respondent (1) failed to forward his notice of appeal in trial court
cause number 19061 to this court and (2) failed to file the record of the trial court proceedings.  He
further complains of the same failures by the district clerk.  Consequently, he concludes, he has been
denied the right to appeal his conviction in trial court cause number 19061.
            On April 13, 2005, we received from the district clerk two notices of appeal filed by Kennedy
in trial court cause number 19061.  On that same date, the clerk of this court sent Kennedy a
“welcome letter,” which notified him that his appeal from trial court cause number 19061 (our cause
number 12-05-00125-CR) had been docketed.  On April 15, 2005, we received another notice of
appeal from the trial court clerk filed by Kennedy in the same cause number.
  The record in the
appeal is not due until July 2, 2005.
            The assertions in Kennedy’s mandamus petition are unfounded.  Accordingly, the writ of
mandamus is denied.
                                                                                                     SAM GRIFFITH 
                                                                                                              Justice
Opinion delivered May 11, 2005.
Panel consisted of Worthen, C.J., Griffith, J. and DeVasto, J.
 
(PUBLISH)